PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Snyder, Mark, E.
Application No. 13/757,484
Filed: 1 Feb 2013
Patent No. 8,920,140
Issued: 30 Dec 2014
:
:	DECISION ON PETITION
:
:
:
Docket No. 058810-501C01US


This is a decision on the renewed petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed December 14, 2021.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued December 30, 2014.  Accordingly, the four year maintenance fee could have been paid during the period from December 30, 2017 through June 30, 2018 without surcharge, or with a 6 month late payment surcharge during the period from July 1, 2018 through December 30, 2018.  No four year maintenance fee having been received, the patent expired on December 31, 2018. Patentee filed a petition to accept the unintentionally delayed payment of the maintenance fee on January 29, 2021. However, the petition was dismissed in a decision mailed on June 14, 2021. The decision explained that the patent had been expired for longer than two years, and requested that Patentee account for the delay in filing the petition.  

With the instant renewed petition, Patentee has provided a satisfactory explanation for the delay in filing the initial petition. The other requirements for a grantable petition (petition fee and maintenance fee) were previously satisfied on January 29, 2021.

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions